MARSHALL, C. J.
1. Legislation otherwise valid will not be judicially declared null and void on the ground that the same is unintelligible and meaningless unless it is so imperfect and so deficient in its1 details as to render it impossible of execution and enforcement, that is to say, so uncrtain and indefinite as not to indicate the matter or thing to which it relates or the the purpose to be served.
2. In harmony with other rules of construction, the courts should resort in such inquiry to all statutes in pari materia.
3. The courts should not declare a statute void on the ground that it is unintelligible and meaningless, in a doubtful case. A proper deference' to the legislative branch of the government requires that such qustions should be approached with cautious circumspection.
4. The' Appendix to the General Code is a part of the General Code to all intents and purposes, and a reference to parts of such appendix by section numbers will not be disregarded as unintelligible and meaningless.
5. The Superior Court of Cincinnati was created by the legislature, and the legislature has the power to abolish it or to modify its jurisdiction.
6. Section 6 of the act of April 29, 1921 (109 OL. 354), whereby certain jurisdiction is taken from the Superior Court of Cincinnati and conferred upon the Court of Common Pleas of Hamilton county, does not conflict with any provisions of either the constitution of the United States or State of Ohio.
7. A municipal corporation in Ohio owning and operating a railroad under general legislative authority enacted since the adoption of the Constitution of 1851 acts in the performance of a. private or proprietary function, and is subject to the same rules and entitled to the same constitutional protection as a private corporation. It is a corollary thereto that the provisions of Section 2, Article XIII of the Ohio Constitution, give the legislature power to alter or repeal such authority.
Writ denied.
Wanamaker, Matthias, Day and Allen, JJ., concur. Robinson and Jones, JJ., concur in proposi tions 5, 6 and 7 of the syllabus and in the judgment.